                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
JEFFREY JEANNOT,                                    :      CIVIL ACTION
                                                    :
                            Plaintiff,              :
                                                    :
                      v.                            :      No. 18-1977
                                                    :
PHILADELPHIA HOUSING AUTHORITY,                     :
BRANVILLE G. BARD, JR., Chief of Police (in         :
his individual and official capacities), and        :
WILIAM BRITT, Inspector (in his individual          :
and official capacities),                           :
                                                    :
                            Defendants.             :
                                                    :

                                            ORDER

              AND NOW, this        2nd    day of October, 2018, upon consideration of

Defendants Philadelphia Housing Authority, Branville G. Bard, Jr., and Wiliam Britt’s

(“Defendants”) Motion to Dismiss Plaintiff’s First Amended Complaint, and Plaintiff Jeffrey

Jeannot’s (“Jeannot”) Response in Opposition, it is hereby ORDERED that Defendants’ Motion

(Doc. No. 11) is GRANTED. IT IS FURTHER ORDERED that:

              1.      Jeannot’s claim of actual disability discrimination in Counts I and II of the
                      First Amended Complaint is DISMISSED WITH PREJUDICE;

              2.      Jeannot’s claim of regarded as disability discrimination in Counts I and II
                      of the First Amended Complaint is DISMISSED WITHOUT
                      PREJUDICE;

              3.      Count III of the First Amended Complaint is DISMISSED WITH
                      PREJUDICE;

              4.      Count IV of the First Amended Complaint is DISMISSED WITHOUT
                      PREJUDICE; and
5.   Jeannot may file a Second Amended Complaint within TEN DAYS of the
     date of this Order. Failure to do so will result in the First Amended
     Complaint being DISMISSED WITH PREJUDICE.



                                BY THE COURT:



                                /s/ Robert F. Kelly
                                ROBERT F. KELLY
                                SENIOR JUDGE




                            2
